Exhibit 10.66
 
SENIOR SECURED PROMISSORY NOTE
 
$ 128,319.10 
March 24, 2010 Sarasota, Florida  

                                                                      
FOR VALUE RECEIVED, the undersigned, INVISA, INC., a Nevada corporation
(“Borrower”) having an address at 1800 2nd Street, Suite 965, , Sarasota,
Florida, 34236 promises to pay to the order of Centurian Investors, Inc, a
Delaware corporation (“Lender”), having an office at 1800 2nd Street, Suite 970,
Sarasota, Florida 34236, or such other place as the Lender may designate in
writing, the principal amount up to and not to exceed ONE HUNDRED TWENTY EIGHT
THOUSAND THREE HUNDRED NINETEEN United States Dollars and TEN cents (U.S.
$128,319.10), to the extent advanced hereunder and then outstanding, with
interest on the unpaid principal balance from the date of this Senior Secured
Promissory Note (this “Promissory Note”), until paid, at the Interest Rate (as
hereinafter defined) provided herein.
 
1.           Rate of Interest.  The outstanding principal balance of this
Promissory Note shall bear interest at ten percent (10%) per annum (the
“Interest Rate”).
 
                        2.           Date and Time of Payment.  The outstanding
principal balance of this Promissory Note, together with all accrued and unpaid
interest,  shall be paid in full on earlier to occur of (a) the Maturity Date or
(b) the date of termination of this Promissory Note, whether by its terms, by
prepayment, or by acceleration.  All amounts outstanding hereunder shall
constitute Borrower’s obligations hereunder, and such obligations include
without limitation all principal, interest (including all interest which accrues
after the commencement of any case or proceeding by or against Borrower in
bankruptcy whether or not allowed in such case or proceeding), expenses,
attorneys’ fees and any other sum chargeable to Borrower hereunder and owing to
Lender under this Promissory Note (all such obligations and all other
obligations of Borrower under this Promissory Note ,(the “Obligations”).
 
                        3.           Default Rate.  Notwithstanding Section 1,
after the occurrence of any Event of Default and for so long as such Event of
Default continues, and in any event from and after the Maturity Date, all
principal, interest and other amounts payable under this Promissory Note shall
bear interest until paid in full at a rate of interest equal to four percent
(4%) above the per annum rate otherwise applicable hereunder (the “Default
Rate”).
 
                        4.           Computation of Interest.  Interest on the
principal amount hereof and all other Obligations shall be computed on the basis
of a 360-day year, and shall be charged for the actual number of days elapsed
during any month or other accrual period.
 
                        5.           Manner of Payment.  All payments by
Borrower in respect of any Obligations shall be made without deduction, defense,
set off or counterclaim, free and clear of all taxes delivered to Lender.
 
                        6.           Maturity.  To the extent not sooner due and
payable in accordance with this Promissory Note, the Obigations  shall be due
and payable on  March 1, 2012 (the “Maturity Date”).
 
1

--------------------------------------------------------------------------------


 
7.           Application of Payments.  All payments shall be applied to amounts
then due and payable in the following order:  (a) to Lender’s costs and expenses
reimbursable in connection herewith; (b) to interest accrued on the outstanding
principal balance of this Promissory Note; (c) to the principal amount hereof;
and (d) to all other Obligations, or in such other manner as Lender shall
determine in its sole and exclusive discretion.
 
8.           [Intentionally Deleted]
 
9.           Security.  This Promissory Note shall be secured by (i) Seventeen
Million, Sixty Six Thousand Six Hundred Sixty Eight (17,066,668) shares of
common stock of Borrower to be issued as of the date hereof or when available,
or the equivilant thereof, in a form of preferred stock or other security to be
designated by Borrower  with such terms and conditions as are acceptable to the
Lender, and held in escrow and a continuing first priority security interest in
all of Borrower’s right, title, and interest in and to, all property of Borrower
(collectively, the “Collateral”), as more specifically set forth in the Security
Agreement executed by Borrower in favor of Lender dated as of February 28,
2007.  (the “Security Agreement”).
 
10.          Priority This Promissory Note shall be a senior obligation of
Borrower, and for so long as this Promissory Note shall be outstanding, (i)
Borrower shall be prohibited from incurring any and all future indebtedness
without the prior written consent of Lender and (ii) any and all future
indebtedness approved by Borrower in writing shall be deemed subordinate and
inferior to, all respective right, title and interest of Lender, in, to and
under this Promissory Note, this Security Agreement and any and all documents
and instruments evidencing, securing or otherwise relating to this Promissory
Note.
 
                        11.         Representations and Warranties.  Borrower
makes the following representations and warranties to Lender, which
representations and warranties shall be true, correct, and complete as of the
date hereof and shall survive the execution and delivery of this Promissory
Note.
 
(a)         Due Organization and Qualification.  Borrower is duly organized and
validly existing and in good standing under the laws of the jurisdiction of its
organization and qualified to do business in any jurisdiction where it is
required to be so qualified, and has all requisite power and authority to (i)
own its assets and carry on its business, and (ii) execute, deliver and perform
its Obligations.
 
(b)         Due Authorization; No Conflict.  The execution, delivery, and
performance by Borrower of this Promissory Note has been duly authorized by all
necessary action on the part of Borrower.  This Promissory Note has been duly
executed and delivered by Borrower.  The execution, delivery, and performance by
Borrower of this Promissory Note and the consummation of the transactions
contemplated hereby, do not and will not (i) violate in any material respect any
provision of federal, state, provincial or local law or regulation applicable to
Borrower, its organizational documents, or any order, judgment, or decree of any
court or other governmental authority, (ii) conflict with, result in a breach or
termination of, or constitute (with due notice or lapse of time or both) a
default under any material contractual obligation of Borrower, (iii) result in
or require the creation or imposition of any lien of any nature whatsoever upon
any properties or assets of Borrower, other than liens or security interests in
favor of Lender, or (iv) require any approval of any of Borrower’s stockholders
or any approval or consent of any other person or entity, other than consents or
approvals that have been obtained and that are still in force and effect.  The
execution, delivery, and performance by Borrower of this Promissory Note do not
and will not require any registration with, consent, or approval of, or notice
to, or other action with or by, any governmental authority, other than consents
or approvals that have been obtained and that are still in force and
effect.  This Promissory Note when executed and delivered by Borrower will be
the legally valid and binding obligation of Borrower, enforceable against
Borrower in accordance with its term, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.
 
2

--------------------------------------------------------------------------------


 
        (c)         No Litigation.  No litigation, investigation or proceeding
of or before any arbitrator or government authority is (i) pending or, to the
knowledge of Borrower, threatened with respect to this Promissory Note or the
Collateral or any of the transactions contemplated hereby or (ii) pending or, to
the knowledge of Borrower, threatened by or against Borrower, its properties or
revenues which, if adversely determined, would have a material adverse effect on
its business, operations, property or financial condition, when taken as a
whole.
 
 (d)        No Default.  Borrower is not in default under or with respect to any
contractual obligation and no event of default has occurred or is continuing
with respect to Borrower.
 
 (e)        Taxes.  Borrower has filed or caused to be filed all tax returns
required to be filed by it and has paid all taxes due and payable on said
returns or on any assessments made against Borrower or any of its
property.   All other taxes, fees or other charges on Borrower or any of its
property by any governmental authority have been paid and no tax liens have been
filed.
 
12.  Covenants of Borrower.  As of the date hereof and so long as the
Obligations hereunder shall be outstanding:
 
(a)  Borrower will preserve and keep in force and effect, its corporate
existence and all licenses and permits necessary to the proper conduct of its
business;


(b)  Borrower will promptly pay and discharge, all lawful taxes, assessments,
charges or levies imposed upon Borrower, or upon or in respect of all or any
part of the property or business of Borrower, all trade accounts payable in
accordance with usual and customary business terms and all claims for work,
labor or materials, which if unpaid might become a lien or charge upon any
property of Borrower; provided, Borrower shall not be required to pay such tax,
assessment, charge, levy, account payable or claim if (i) the validity,
applicability or amount thereof is being contested in good faith by appropriate
action or proceeding which will prevent the forfeiture or sale of any property
of Borrower, and (ii) Borrower shall set aside on its books, reserves deemed by
it to be adequate with respect thereto;


(c)  Borrower will promptly comply with all laws, ordinances or governmental
rules and regulation to which it is subject, the violations of which would
materially or adversely affect its properties, business, prospects, profits or
condition or would result in any material lien or charge upon any property of
Borrower;
 
3

--------------------------------------------------------------------------------


 
(d)  Borrower will maintain, preserve and keep its properties which are used or
useful in the conduct of its business in good repair and working order;


(e)  Borrower will not create, assume or incur or in any manner become liable
with respect of any indebtedness except this Promissory Note and any
indebtedness of Borrower incurred prior to the date hereof.


(f)  Borrower will not create or incur any mortgage, pledge, security interest,
encumbrance, lien or charge of any kind (a “Lien”) on its or its property or
assets, whether now owned or hereinafter acquired, or upon any income or profits
therefrom  except


(i)           Liens for property taxes and assessments or levies and liens that
are not yet due and payable;


(ii)          Liens of or resulting from any judgment or award, the time for
appeal or petition for rehearing of which shall not have expired or in respect
of which the Company shall in good faith be prosecuting an appeal or proceeding
for a review and in respect of which a stay of execution pending such appeal or
proceeding for review shall have been secured; or


(iii)         Liens or priority claims (A) incidental to the conduct of
business, (B) created by any material agreement of Borrower entered into prior
to and currently in effect as of the date hereof or (C) the ownership or lease
of properties and assets and not in connection with the borrowing of money,
provided, in each case, the obligation secured is not overdue, or if overdue, is
being contested in good faith by appropriate actions or proceedings and
provided, further that Borrower shall have received the prior written consent of
Lender to any Lien described in (A) or (C) above; or


13.          Events of Default; Remedies; Acceleration.  (a) The occurrence of
any one or more of the following events (regardless of the reason therefor)
shall constitute an “Event of Default” hereunder:
 
                        (i) Borrower fails to make any payment of outstanding
principal balance of this Promissory Note , or interest thereon, or any of the
other Obligation when due and payable;
 
                                (ii) Any representation or warranty of Borrower
made in this Promissory Note, the Security Agreeent,  or any other document made
by or on behalf of Borrower in connection herewith and the transactions
contemplated hereby proves to have been false or incorrect in any material
respect or Borrower shall fail to comply in all respects with any covenant
herein or therein;
 
(iii) Borrower shall violate any provision of this Promissory Note, the Security
Agreement or any other document made by or on behalf of Borrower in connection
herewith and the transactions contemplated hereby, including, without
limitiation, failure to comply with the terms and provisions of Section 8 of
this Promissory Note;
 
4

--------------------------------------------------------------------------------


                         
    (iv) A case or proceeding is commenced against Borrower seeking a decree or
order (i) under Title 11 of the United States Bankruptcy Code (11 U.S.C. §§101
et seq., as amended, and any successor statute, the “Bankruptcy Code”), or any
other applicable federal, state or foreign bankruptcy or other similar law, rule
or regulation, (ii) appointing a custodian, receiver, liquidator, assignee,
trustee or sequestrator (or similar official) for Borrower or for any
substantial part of Borrower’s assets, or (iii) ordering the winding-up or
liquidation of the affairs of s Borrower, and such case or proceeding shall
remain undismissed or unstayed for sixty (60) days or more or a decree or order
granting the relief sought in such case or proceeding shall be entered by a
court of competent jurisdiction;
 
                                (v) Borrower, without the prior written consent
of Lender (A) files a petition seeking relief under the Bankruptcy Code, or any
other applicable federal, state or foreign bankruptcy or other similar law, rule
or regulation, (B) consents to or fails to contest in a timely and appropriate
manner the institution of proceedings thereunder or the filing of any such
petition or the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) for Borrower
or for any substantial part of Borrower’s assets, (C) makes an assignment for
the benefit of creditors, (D) takes any action in furtherance of any of the
foregoing; or (E) admits in writing its inability to, or is generally unable to,
pay its debts as such debts become due;
 
                                (vi)  If this Promissory Note, the Security
Agreement, or any financing statement, document or other instrument executed,
delivered or filed in connection herewith or with the security interest granted
to Lender hereunder, shall, for any reason, fail or cease to create a valid and
perfected lien on or security interest in any or all of the Collateral or the
Collateral shall be compromised, encumbered or, in the case of the common stock,
invalid, cancelled or otherwise rescinded;
 
(vi) If Borrower shall default on any material obligations of Borrower or an
event of default shall occur with respect to any material agreement of Borrower,
whether such agreement shall be in effect or effective subsequent to this
Promissory Note.
 
(b)         Immediately upon the occurrence of any Event of Default,  Lender may
(i) proceed to protect and enforce Lender’s rights by suit in equity, action at
law and/or other appropriate proceeding, either for specific performance of any
covenant or condition contained in this Promissory Note, the Security Agreement,
or in any instrument or document delivered to Lender pursuant to this Promissory
Note , or in aid of the exercise of any power granted in this Promissory Note or
any such instrument or document, and (ii) proceed to enforce payment of the
Obligations in such manner as Lender may elect, including the foreclosure of the
Collateral in accordance with the terms of the Security Agreement, and to
realize upon any and all rights of Lender hereunder.  Upon the occurrence of any
Event of Default under Section 13(a)(iv) and (v), Lender shall have a right to
immediately enforce its rights hereunder and proceed against or foreclose upon
the Collateral without regard to the 45 day period set forth in this Section
13(b) To the extent not prohibited by applicable law which cannot be waived, all
of Lender’s rights hereunder shall be cumulative.  Lender shall have all other
rights and remedies not inconsistent herewith as provided under applicable law
or in equity, and no exercise by Lender of one right or remedy shall be deemed
an election, and no waiver by Lender of any Event of Default shall be deemed a
continuing waiver.   No delay by Lender shall constitute a waiver, election or
acquiescence by it.
 
5

--------------------------------------------------------------------------------


 
(c) In the event that the Obligations hereunder shall be paid in full by or on
behalf of Borrower, after the Acceleration of this Promissory Note but prior to
the Final Payment Date, then this Promissory Note shall be deemed paid in full,
Lender shall promptly release any lien of Lender on the Collateral, and each
Lender Nominee shall immediately resign from the Board of Directors of Borrower.
 
                         14.        Certain Rights and Waivers.  To the extent
not prohibited by the provisions of applicable law, Borrower hereby expressly
waives: (a) all presentments, demands for performance, notices of nonperformance
(except to the extent required by this Note), protests, notices of protest and
notices of dishonor; (b) any requirement of diligence or promptness on the part
of Lender in the enforcement of its rights under this Note; (c) any and all
notices of every kind and description which may be required to be given by any
statute or rule of law; and (d) any defense (other than indefeasible payment in
full) which it may now or hereafter have with respect to its liability under
this Note.
 
15.          Assignments.  Borrower may not assign or transfer any of its rights
or obligations hereunder without the express, written consent of Lender.  Any
such purported assignment or transfer by Borrower without the express, written
consent of Lender shall be null and void ab initio.
 
 
16.          Costs and Expenses.  Borrower agrees to pay all costs and expenses
of Lender, including without limitation all fees and disbursements of counsel,
advisors, consultants, examiners and appraisers for Lender, in connection with
(a) the issuance of this Promissory Note and advancement of principal amount
hereunder (which fees and disbursements associated with the origination of this
Promissory Note shall not exceed $3,500.00), (b) any enforcement (whether
through negotiations, legal process or otherwise) of this Promissory Note, (c)
any workout or restructuring of this Promissory Note during the pendency of one
or more Events of Default, (d) any bankruptcy case or proceeding of Borrower or
any appeal thereof, and (e) upon the occurrence and during the continuance of an
Event of Default, any efforts to verify, protect, evaluate, assess, appraise,
collect, sell, liquidate or otherwise dispose of any of the Collateral.
 
6

--------------------------------------------------------------------------------


          
    17.        CHOICE OF LAW.  THE VALIDITY OF THIS NOTE, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE BORROWER AND
LENDER WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF FLORIDA, WITHOUT REFERENCE TO CONFLICTS OF LAW PRINCIPLES EXCEPT TO THE
EXTENT NECESSARY TO ENFORCE THIS CHOICE OF LAW PROVISION.
 
18. Notices.  All communications hereunder shall be in writing and shall be
deemed to be duly given and received (a) upon delivery if delivered personally
or upon confirmed transmittal if by facsimile, (b) on the next Business Day if
sent by overnight courier, or (c) four (4) Business Days after mailing if mailed
by prepaid registered mail, return receipt requested, in each case to the
appropriate notice address or facsimile number.
 
19.  Independent Arms Length Transaction.  It is understood and agreed that this
Promissory Note, the Security Agreement and the transactions contemplated hereby
and thereby were negotiated in an arms length transacton separate and distinct
from any other transaction or contractual obligations and are independent of any
transaction or transactions between Borrower, on the one hand, and Lender and
any of its affilates or related entitles on the other hand.   Borrower further
agrees that the contractual obligations of Borrower hereunder are in no way
dependent or conditioned upon any other agreements, contracts or transactions
whatsoever unless expressly stated herein.
 
 
 
7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned has executed this Promissory Note as of the
date first written above.
 

 
INVISA, INC.
 
By:  __________________________
Name:  Edmund C. King
Title:  Chief Financial Officer
 
   

 
 
8


--------------------------------------------------------------------------------